BY THE COMMISSION.
By letter of September 1, 1950 Southern Bell Tel. & Tel. Co. advised the commission that telephone no. 2-1130, business in*88dividual line and one extension telephone listed under Minute Man Printing Co., 69 N. E. Second St., Miami, had been discontinued and instrument and wiring removed August 23, 1950. This action on the part of the telephone company was requested by the Dade County sheriff, and was pursuant to the commission’s rule adopted in order no. 1592. Thereafter, on October 19, W. H. Baldwin, owner of Minute Man Printing Co., filed application for reinstallation of service which is the subject matter of this hearing.
From the evidence it appears that William H. Baldwin has conducted a printing business under the trade name of Minute Man Printing Co. at 69 N. E. Second St. for approximately 30 years. Telephone service was removed from the place of business following an investigation made by the sheriff’s office in which an individual known only as “Dave” took a bet on a horse race in the place of business from a deputy sheriff. Applicant testified that he was in the place of business at the time of the incident; that he did not know the individual who took the bet but that he had on occasion seen the man in his place of business. Applicant testified that he had been suffering from high blood pressure and had not been able to supervise his business closely because of that fact; that subsequent to the incident he immediately discharged two employees at his business who had permitted “Dave” to hang around the building while he was not there.
It appears that applicant has never been arrested or convicted for any illegal activity and he represents to the commission that a telephone is a necessity to him in carrying on his printing business. He assured the commission under oath that no gambling will be conducted on the premises in the future; that either he or his wife will keep close supervision over the use of the telephone.
He has now been without telephone service for over seven months which has undoubtedly been a serious handicap to his printing business. We believe that having been deprived of such facilities over such period of time he will not permit gambling to be conducted on his premises in the future.
It is therefore ordered, adjudged and decreed that Southern Bell Tel. & Tel. Co. be and it is hereby authorized to reinstall the telephone service requested by the applicant at the above location on proper application therefor, in conformity with its usual and customary business practices relating to the installation of telephone service.